Appellant predicates his motion for rehearing upon an objection to the evidence of witnesses as to finding whisky and gin not far from appellant's place of business, and also to the introduction in evidence of said articles, the objection being that the officers had no search warrant.
The statement of facts reveals that the whisky and gin were not found on appellant's premises.
Objection to search without warrant of premises not belonging to accused cannot be successfully urged against receipt of the evidence so obtained, as search of another's premises is no invasion of the rights of accused. Craft v. State, 107 Tex. Crim. 130,295 S.W. 617; Haynes v. State, 110 Tex.Crim. R.,9 S.W.2d 1043; Duncan v. State, 111 Tex.Crim. R.;  13 S.W.2d 703; Salinas v. State, 113 Tex.Crim. R.,18 S.W.2d 663; Moss v. State, 135 Tex.Crim. R., 117 S.W.2d 428.
The motion for rehearing is overruled.